Citation Nr: 1030220	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  06-14 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbar 
discogenic syndrome, prior to December 29, 1999.

2.  Entitlement to a rating in excess of 20 percent for lumbar 
discogenic syndrome, since December 29, 1999.

3.  Entitlement to a rating in excess of 10 percent for a hiatal 
hernia.

4.  Entitlement to a rating in excess of 10 percent for 
headaches.


REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney




ATTORNEY FOR THE BOARD

C.L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to October 
1953 and from January 1957 to July 1964.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In June 2008, the Board denied an a rating in excess of 10 
percent for a low back disability prior to December 29, 1999, but 
granted a 20 percent rating effective December 29, 1999, and 
denied increased ratings for a hiatal hernia and headaches.

The Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In December 2009, the Court Clerk 
signed a Joint Motion, vacating the Board's decision and 
remanding the issues for further consideration.  The case was 
subsequently returned to the Board.

While this case was pending at the Court, the Veteran filed a new 
claim for an increased rating for headaches.  In March 2009, the 
RO denied the claim and he appealed.  However, as a result of the 
Court's December 2009 order vacating the Board's June 2008 
denial, this issue is already on appeal.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.




REMAND

Pursuant to the Joint Motion, the Veteran's attorney was to be 
provided with certain medical documents.  Those documents were 
provided to him by the Board in August 2010.

Further, in light of the amount of time that has passed since the 
Veteran's most recent low back examination while the case has 
been on appeal, the Board finds that another VA examination 
should be performed to determine the current level of severity of 
his disability. 
 
Next, more current medical records should also be obtained.  In 
particular, the RO should attempt to obtain pertinent VA medical 
records that are not already on file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the VA 
Medical Center in Bay Pines for the period 
from March 2009 to the present.  

2.  Obtain VA clinical records from the VA 
Medical Center in Wilkes-Barre for the period 
from March 2009 to the present.  

3.  Schedule the Veteran for an examination 
to determine the current level of severity of 
his low back disability.  The claims folder 
must be made available to the examiners for 
review.

The examination must include range of motion 
of the thoracolumbar spinal segment, 
expressed in degrees.  The examiner is asked 
to determine whether there is weakened 
movement, excess fatigability, functional 
loss due to pain to include during flare-ups 
or with repetitive use, or painful motion, 
and, if feasible, these determinations should 
be expressed in terms of the degree of 
additional limitation of motion.

The examiner is also asked to comment on 
whether the Veteran has incapacitating 
episodes of intervertebral disc syndrome of 
the lumbar spine, that is, whether the 
condition requires bed rest prescribed by a 
physician and treatment by a physician, and, 
if so, the duration and frequency of the 
incapacitating episodes.

The examiner is also asked to describe any 
neurological deficits attributable to the low 
back disability.

A complete rationale must be provided for the 
opinions expressed.

4.  After the development requested above has 
been completed, readjudicate the claims based 
on a consideration of all of the evidence of 
record, and the appropriate rating criteria.  

If any benefit sought on appeal remains 
denied, the Veteran and his attorney should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



